Title: To James Madison from James Monroe, 22 February 1803
From: Monroe, James
To: Madison, James


Dear SirNew York Feby 22. 1803.
I arrived here on saturday so much overcome with the fatigue of the journey that I kept my bed yesterday & was attended by a phisician. To day I am better tho confined to my room. In a day or two I shall be well. A ship was engaged for me, the cabbin prepared, & she detained sometime at my expence, & finally sailed, on acct. of the great expence of her detention and the uncertainty of my movments. A ship called the Richmd. is here & will sail in abt. 10. or 12. days bound to Hamburg but will land me in Havre. In her I shall take a passage. In my next I will be more particular. I heard with regret the senate wod. discuss the appropriation with open door. I trust this will not be the case. It is said that a new constn. is formed or forming in France whereby Bounaparte is Emperor of the Gauls. A report, said to be sanctioned from some person by letter from Paris, is the foundation of this. I am sincerely yr. friend
Jas. Monroe
 

   
   RC (DLC).


